DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrase “wherein in a case that one hook-shaped locking plate is provided,” which renders the claim indefinite and unclear on whether the recitation after the phrase is positively recited or conditionally recited and therefore it may or may not be required.
Claim 4 recites the phrase “wherein in a case that two hook-shaped locking plates is provided,” which renders the claim indefinite and unclear on whether the recitation after the phrase is positively recited or conditionally recited and therefore it may or may not be required.
Claim 6 recites the limitation “the position-limiting portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keyaki et al. (U.S. 7,111,367).
As for claim 1. A zipper, comprising: zipper teeth (6),  a zipper head base (1) for engaging or disengaging zipper teeth (see Fig. 4), and a puller (2 and 34) with an end hole (hole 34), wherein the zipper head base comprises: a body (body of 1) with a pivotal mounting portion (16), a hook-shaped locking plate (24) with a locking pin (25), and  a biasing member(31), wherein the hook-shaped locking plate is pivotally connected to the pivotal mounting portion (connected by shaft 30), and the locking pin of the hook-shaped locking plate is configured to pass through the end hole of the puller (see Fig. 3), the zipper head base has a locked state, in which the biasing member provides a biasing force to the locking plate, so that the locking pin is allowed to be inserted into the engaged zipper teeth to restrict bidirectional movement of the zipper head base (see Fig. 3 and Col. 3 lines 42-64).
2. The zipper according to claim 1, wherein the biasing member is connected between an end, away from the locking pin, of the hook-shaped locking plate and the body (see Fig. 3). 
5. The zipper according to claim 1, wherein the puller is provided with a position-limiting portion (right and left side walls of 34) to prevent the puller from lateral sway, and the hook-shaped locking plate is provided with a friction surface (right and left side surface of 24) configured to be in sliding frictional contact with the position-limiting portion.
6. The zipper according to claim 1, wherein two of the position-limiting portions are symmetrically provided at two sides of the hook-shaped locking plate (see Figs. 1-2).
7. The zipper according to claim 6, wherein the position-limiting portions are integrally formed with the puller (see Figs. 1-2).
8. The zipper according to claim 6, wherein a hand holding portion (handle of 2) is provided at an end of the puller away from the through hole.
9. The zipper according to claim 1, wherein the hook-shaped locking plate is pivotally connected to a pivotal mounting portion by a pin bolt (30).
10. The zipper according to claim 1, wherein the biasing member is a spring (31).
11. A garment (garment having tape 5, see Fig. 4), comprising the zipper according to claim 1. 
12. The garment according to claim 11, wherein the garment is a sportswear (garment having tape 5, see Fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keyaki et al. (U.S. 7,111,367) in view of Shur (U.S. 2,540,693).
Keyaki discloses one hook-shaped locking plate and the locking pin having a pointed end, but fails to disclose the locking pin has two pointed ends and a distance between the two pointed ends exactly spans one tooth of the engaged teeth. 
Shur discloses the locking pin has two pointed ends (18 and 20) and a distance between the two pointed ends exactly spans one tooth of the engaged teeth (see Figs. 2-4) to prevent movement of the slider.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Keyaki as taught by Shur to prevent unintentional movement of slider in locked state. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677